Cite as 2015 Ark. App. 139


                    ARKANSAS COURT OF APPEALS
                                           DIVISION II
                                          No. CV-14-739


RONALD SAMMONS                                      opinion Delivered M arch   4,2075
                                    APPELLANT
                                                    APPEAL FROM THE ARKANSAS
                                                    WORKERS' COMPENSATION
                                                    COMMISSION
                                                    lNo.   Gl104181
PAT WILLIAMS D/B/AJ.l.T.
TRANSPORT AND TRANSPORT                     1       AFFIRMED
EXPRESS, L.L.C.
                                    APPELLEES



                           RAYMOND R. ABRAMSON, Judge


        In this appeal from the Arkansas Workers'           Compensation Commission ("the

Commission"), appellant Ronald Sammons argues that the Commission erred when                        it

concluded that (1) he was not employed by Transport 1 Express, L.L.C. ("TransPort 1") and

(2) Pat \Villiams   d/b/aJ.I.T. Transport    (l I.T.') did not qualify as an employer under the
           'Workers'                     'W'e
Arkansas               Compensation Act.      affirm.

        Ronald Sammons worked forJ.I.T. starting on August 20, 2010. His duties atJ.I.T.

included hauling coils 6om Blytheville, Arkansas, to West Memphis, Arkansas, and Memphis,
                                                                          -williams
Tennessee.J.LT. was a sole proprietonhip owned by Pat williams.l                        is also a one-


third partner in Transport    1 .




       lWilliams "closed"
                          J.I.T. on June 10, 201'1.
                                     Cite as 2015 Ark. App. 139


         On June B,    201.1.,   Transport 1 leased a truck to J.I.T. for Samrnons to transport

materials   to West Memphis. En route, Sammons's truck overtumed                and struck another

vehicle, and Samrnons suffered a concussion and a hernia. Following the accident, Sammons

filed for worken' compensation benefits.

        A hearing was held before an administrative lawjudge ('ALJ',) on Sammons's claim.

At the hearing, 'W'illiams testified that he ownedJ.I.T. and is also a co-owner ofTransport 1'

He stated that he and Sammons v/ere the only employees ofJ.I.T. He noted that Angela

Jones, a friend    who worked for       Arkansas Logistics, occasionally helped        him with the

businesses.   He further noted that Arkansas Logistics is a company where loads from J.I.T.

were delivered. He explained that Jones distributed paychecks to comPany drivers and

dispatched Sammons to jobs. Williams testified that Jones never received a paycheck from
                                                                    'Williams testified that onJune
J.LT. but that he bought lunch forJones on several occasions.
g.2011,, the truck usually driven by Sammons forJ.l.T. was being repaired so he made an

agreement with his Transport 1 partner, Gary Armstrong, to lease       a   Transport   1   truck toJ'I.T.

He stated that he arranged for Sammons to deliver a load with the Transport 1 truck but

"nobody from Transport 1 ever told him what to do."
                     -Williams's
        Armstrong,                 Transport 1 partner, also testifed at the hearing. He explained

that he did not have any ownenhip        inJ.I.T.   and never hired, supervised, or paid Sammons'


He explained that he agreed to lease the truck toJ.I.T. onJune 8,2011, because Transport

1   would receive tr,venry percent of the revenue Iiom the load delivery and the truck would

have been idle otherwise. He noted that the truck would have been idle because Transport



                                                    2
                                  Cite as 2015 Ark. App. 139


1's driver was on vacation.

       Sammons testified that he started working forJ.I'T. on August 30,2010. He stated that

he received paychecks only    fromJ.I.T. and he never received pay from Transport   1. Sammons


testified that onJune 8,2011, he drove a Transport 1 truck to deliver a coil load. He said     it

was a hot day and the truck's air conditioning was not working. He also stated that he was

in and out of the tnrck all day and became dehydrated. He explained that,      as   he drove the


truck around a curve, he blacked out and collided with another vehicle. When asked who

employed him at the time of accident, Sammons responded, "Transport ' . ' I meanJ'I'T'"

However, Sammons later testified that, "as far as [he knew, he] was driving a Transport        1



truck and that's who [he] was working for" onJune 8,20L1.

       on october    2, 2013, the ALJ issued an opinion based on the testimony at the hearing.

He determined that J.I.T. regularly employed three employees and thus qualifies            as an


employer under the Arkansas workers' compensation Act. Specifically, the ALJ found that
                        'williams, andJones. The ALJ further determined that Sammons
J.LT. employed sammons,

was an employee of Transport 1 at the time of the accident and, therefore, Transport 1 was

responsible   for Sammons's medical treatment. J.I.T. and Transport 1 appealed the ALJ's

decision to the Commission.

       On May      7,   2014, the Commission revened the ALJ's decision and found that

Transport 1 did not employ Sammons andJ.I'T' employed rwo employees, Sammons and

Williams. Sammons then appealed the Commission's decision to this court. On               appeal,


Sammons claims that the Commission erred when           it   determined that (1) he was not an



                                                3
                                        Cite as 2015 Ark. App. 139


employee of Transport 1 and (2) J.I.T. had only nvo employees.

          In   appeals   invoiving claims for workers' compensation, we view the evidence in the

light most favorable to the Commission's decision and affirm the decision if it          is supported   by

substantial evidence. Leach u. Cooper Tire & Rubbu Co., 2011' Ark. App. 571' Substantial

evidence exists ifreasonable minds could reach the Commission's conclusion. Id. The issue

is   not whether the appellate court might have reached        a   diflerent result from the Commission;

if reasonable minds could reach the result found by the Commission, the appellate court must

effirm. Id. Credibiliry questions and the weight to be given to witness testimony are within

the Commission's exclusive province. Pack y. Little Rock Conuention Ctr. E Visitors Bureau,

201.3    Ark.186. Further, it is well settled that the ALJ's findings are irrelevant for purposes of

appeal, as this court is required by precedent to review only the findings           ofthe Commission

and ignore those ofthe ALJ        .   See   Freeman u. Con-Agra Frozen   Foods,344 Ark.296, 40 S'1t/'3d

760 (2001).

          Sammons 6rst argues that the Comrnission erred when              it determined that   he was not


an employee ofTransport 1 at the rime of the accident. Specifically, Sammons claims that he

was a dual employee for bothJ.I.T. and Transport 1 when the accident occurred. In making

his argument, Sammons claims that this case is "on all fours" withJo/rnson u. Bonds Fettilizer,

lnc.,375       A*.224,289      S.W.3d 431 (2008). ln Johnson, our supreme court determined that

a claimant was a dual employee when the evidence demonstrated that the claimant was

employed by both companies and completed work for both companies on the day of the

accident and both companies had the right to control the claimant's work.



                                                        4
                                   Cite as 2015 Ark. App. 139


         Johnsonis distinguishable from the instant case. The following evidence was before the

Commission. Armstrong, a partner in Transport 1, testi6ed that he never hired, paid, or

controlled Sammons, and Sammons admitted that he never received a paycheck from

Transport 1. Further, Williams, the owner ofJ.LT., stated that he arranged the load to be

delivered by Samrnons on June 8, 2011, and "nobody from Transport 1 ever told him what

to do." This evidence, viewed in the light most favorable to the Commission's conclusion,

supports the Commission's finding that Transport 1 did not employ Sammons.

          Sammons next argues that the Comrnission erred when        it determined thatJ.I.T. had

only trvo employees. Sammons claims thatJ.I.T. had three employees-Sammons, Williams,

and    Jones-and thus qualifies   as an   employer under the Arkansas Worken' Compensation

Act.
                                             -Workers'
          To qualifr under the Arkansas                  Compensation Act, an employer must

regularly employ three or more individuals' Ark. Code Ann' S 11-9-102(11)(A) (Repl 2012)'

The determinative factor in ascertaining the requisite number of employees under the statute

is   whether three persons are regularly employed in the same business. Stewart v. Cosby-Parsons

Quarter Horse Ranch,269      Ark.866,601. S.W.2d 590 (1980). In this      case, substantial evidence


supports the Commission's finding that J.I.T. had only            tlvo   employees, Sammons and

'W'illiams.                                                                  in   2011. Even though
              J.I.T.'s payroll sheets iist only Sammons   as an   employee


Jones occasionalty delivered paychecks and dispatched loads, Wiiliams
                                                                      testiEed thatJones was


not an employee of J.I.T. The Commission found williams's testimony credible,                   and


credibiliry questions are within the Commission's exclusive province. Pack,2013 Ark- 186.


                                                  5
                               Cite as 2015 Ark. App. 139


Accordingly, substantial evidence supports the Comrnission's finding that J'I.T. regularly

employed only two employees and thus does not qualifi   as an   employer under the Arkansas

Worken' Compensation Act.

       AIErmed.

       HIxsoN and HoorvaN,lJ.,       agree.




                                              6